Citation Nr: 1647311	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD), depression and anxiety.

2.  Entitlement to service connection for a right knee condition, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the Board at an August 2016 videohearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric condition to include PTSD, depression and anxiety and a right knee condition.

During the Veteran's 2016 Board hearing, the Veteran testified that he had upcoming VA treatment regarding his claimed psychiatric and right knee conditions.  As such, updated VA treatment records must be obtained on Remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

As noted, the Veteran asserts entitlement to service connection for an acquired psychiatric condition, to include PTSD, anxiety and depression.  He contends that the stress of the military, including his role as a military policeman caused his conditions.  Alternatively, he asserts PTSD due to several incidents during training, identified in the directives below.  

The Veteran asserts entitlement to service connection for a right knee condition, essentially as due to wear and tear while in-service.  He testified at his 2016 Board hearing that his right knee endured the same rigorous terrain that his service-connected left knee endured.  The night he injured his left knee and back in-service, he did not land on his right side, but he still injured it.  In his May 2010 notice of disagreement, he asserted that his right knee disability was related to overcompensation for his service-connected left knee disability.  

Service treatment records contain several complaints of right knee pain.  Although the record does not currently reflect a right knee diagnosis, the Veteran's VA treatment records reflect that he received a right knee injection in April 2011 for treatment of pain.  The Board finds a VA examination must be provided to determine whether the Veteran has a current right knee condition, and if so, whether it is etiologically related to active duty.    

As the Veteran has not been afforded a VA psychiatric examination or an examination regarding the right knee specifically, the Board finds that the evidence currently of record is inadequate to resolve the claim for service connection for an acquired psychiatric condition or a right knee condition, and that an examination and opinion is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the AOJ should arrange for the Veteran to undergo appropriate VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records including those from February 2016 to the present from the Cleveland VAMC. 

2.  Obtain any outstanding psychiatric treatment records from the Ft. Hood, Texas mental health facility, including any weekly counseling sessions for the period from March through July 1996.

3.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of any acquired psychiatric and right knee condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

For the Veteran's acquired psychiatric condition:

(a)  Identify all current acquired psychiatric conditions, including whether or not the Veteran has met the criteria for PTSD as a result of his reported stressors.

(b)  For any PTSD diagnosed on examination, the examiner must identify the stressor(s) which serve as the basis for the PTSD diagnosis.

The VA examiner's attention is directed to stressors reported throughout the record including the Veteran's allegations of harassment (unfair treatment such as being overlooked for promotions and assigned less desirable duties) from his two Sergeants; being abandoned for six-12 hours during a training session; stating that he would be better off dead during a training and being sent for a mental evaluation and counseling; his report of generalized stress from duties in the military and stressors from responding to disturbing phone calls as a military policeman.  See 2016 Board hearing transcript, statement received November 4, 2009, a handwritten note with a September 2015 date, dated in VBMS as August 27, 2009 and October 5, 2009 VA mental health initial evaluation.

(c)  For any acquired psychiatric condition diagnosed (other than PTSD), is it at least as likely as not (a 50 percent or better probability) the disorder is causally or etiologically related to the Veteran's military service (May 1992 to August 1996)?

(d)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder is caused by the Veteran's service-connected disabilities?  Please explain why or why not.

(e)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected disabilities?  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

For the Veteran's right knee: 

(a)  Identify all current right knee disabilities.

(b)  Is it at least as likely as not (a 50 percent or better probability) that any right knee condition is causally or etiologically related to the Veteran's military service, to include wear and tear from the rigors of military service (May 1992 to August 1996)?

(c)  Is it at least as likely as not (50 percent or greater probability) that any right knee disorder is caused by the Veteran's service-connected left knee disability?  Please explain why or why not.

(d)  Is it at least as likely as not (50 percent or greater probability) that any right knee disorder was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected left knee disability?  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

4.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims for service connection on appeal should be readjudicated.  If any of the benefits sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




